Jones (E. H.), P. J.
The defendant in error, Jane Leen, brought her action in the common pleas court against Patrick Leen, as administrator of the estate of Maurice H. Leen, deceased, seeking to recover compensation at the rate of $24 per week for services rendered *498to the decedent, Maurice IT. Leen. In her itemized statement she charges $20 per week for nursing and care, and $4 per week for looking after, the business interests of the decedent, viz., in paying taxes, insuring the property, looking after repairs, paying bills, banking money, etc.
An answer was filed in the court below denying the allegations of the petition, and thereupon the cause came on for trial before the court and jury, which resulted in a verdict and judgment for the plaintiff below in the sum of $1,613.02.
We are asked to reverse this judgment on the grounds, first, that it is not supported by sufficient evidence, and, second, because the court erred in its charge to the jury.
After carefully considering these assignments of error, the majority of the court are of the opinion that neither of them is sustained by the record. It appears that the charge of the court was a full and fair exposition of the law as touching the issues made by the pleadings.
The complaint of the plaintiff in error that the verdict of the jury is not sustained by sufficient evidence is based upon the claim that the evidence shows that Mrs. Leen, for several years prior to the death of the intestate and up to a time within a year or so of his death, had been rendering him services In cooking, cleaning and to a limited extent nursing for him, at the rate of $3 per week. The homes of the parties involved were near each other, being separated by only one narrow lot. During the period of time just referred to, Mrs. Leen remained at home for the most part and looked after her own household. She discontinued this work for Mr. Leen for a period of several weeks, whereupon he came over to her house and told her that he could not get along without her assistance, and asked her if she would not again help him. To this she assented, but from this time on the evidence shows her work was much more arduous and exacting, requiring a great deal more of her time. Mr. Leen became very much afflicted and suffered the amputation of one of his legs, by reason of which she was compelled to remain with him in his house almost continuously, day and night. *499There is also evidence tending to show that she performed the services in connection with his business affairs, upon which she, in her petition, places the value of $4 per week. She received during this time the sum of $3 per week. There is no evidence, however, to show that this was paid to her in full for her services'. The malady from which Mr. Leen was suffering was progressive; his condition was constantly becoming worse, and it is only fair to presume in explanation of the lack of definite understanding as to compensation that the work was becoming more and more irksome, and thus more valuable; and, also, that Mr. Leen was in no condition physically to talk with her over business matters, especially matters pertaining to his own personal care and comfort.
The action being one against the executor of a deceased person, Mrs. Leen, the plaintiff, was by statute disqualified as a witness, so there can be no inference that nothing was said between her and her patient, Mr. Leen, during his long illness about the inadequacy of the compensation he was paying her. She may have protested and remonstrated with him every time he handed her the pittance of $3 a week, and unless it occurred in the presence of a third party competent to testify, she is helpless to prove such conversations. Or, it may be that it was distinctly agreed between the parties that the sum paid to her was only on account, and represented only a part of what she was actually to receive. It seems, therefore, that any conclusion reached in this ease based upon the theory that she never objected to the $3 per week or complained as to the inadequacy thereof, or any conclusion that the mere fact that weekly payments were made shows that such payments were in full, or that by receiving these weekly payments regularly she is now estopped, can only be based upon her compulsory silence, and is unsupported -by any word or circumstance appearing in the record.
In view of the dissenting opinion which follows, we must add that in our opinion the rule laid down in the case of Hinkle v. Sage, 67 O. S., 256, relating to claims for services tú a de*500ceased person by a relative or member of his household, can not apply here. Prior to her employment with Mr. Leen, the plaintiff had never lived in the house with him, nor did she so live after her employment. There was no blood relationship between the parties, and the only relationship that existed at this time was that Mbs. Leen was the widow of a deceased nephew of Maurice H. Leen. Neither the ease above referred to nor any of the other numerous cases in which the same principle is discussed has aught to do with any condition or family relationship such as has been shown to have existed between these parties. "We know of no case in Ohio, or for that matter in any other state, where it has been held that one not related to a person by blood and not in any sense a member of his family or household, is barred from recovering for services rendered unless an express contract is shown. That the rule laid down in Hinkle v. Sage and later cases is a wholesome one will not be denied. Neither can' it be denied that this rule has no application whatever to the facts in this case.
In view of the evidence in the record as to the labors and responsibilities which rested upon Mrs. Leen, there certainly can be no presumption that the $3 was paid to her in full for all her services, and there was a lack of direct evidence to show that such was the ease.
The jury was therefore justified under the evidence in awarding her compensation in addition to the $3 per week, and the amount was a matter entirely within the province of the jury and for its determination. In the absence of any indication of passion or prejudice, the juryhaving been made fully acquainted with the nature of the services which she rendered, the judgment will be affirmed.
Jones (Oliver B.), J., concurs; Gorman, J., dissents.